Case 5:16-cv-00125-gwc Document 237-17 Filed 02/14/19 Page 1 of 16




                                                                     11
Case 5:16-cv-00125-gwc Document 237-17 Filed 02/14/19 Page 2 of 16
Case 5:16-cv-00125-gwc Document 237-17 Filed 02/14/19 Page 3 of 16
Case 5:16-cv-00125-gwc Document 237-17 Filed 02/14/19 Page 4 of 16
Case 5:16-cv-00125-gwc Document 237-17 Filed 02/14/19 Page 5 of 16
Case 5:16-cv-00125-gwc Document 237-17 Filed 02/14/19 Page 6 of 16
                                                                                                               Case 5:16-cv-00125-gwc Document 237-17 Filed 02/14/19 Page 7 of 16
                                                                                                                                                                 Revised Exhibit C

                                                                                CATEGORIES                                                                                                                                       FIRST YEAR BUDGET ESTIMATES (cash flow)
                                                                                                                                                                                                                                                                                                                                           TOTAL
                                                          Calculations                                                                      Expense Categories                   Month 1       Month 2        Mnth 3      Mnth 4     Mnth 5    Mnth 6    Mnth 7   Month 8      Month 9       Month 10       Month 11     Month 12
1st Year Fixed Fees
40 hours each Epidemiologist and one Clinician familiar with PFOA exposure spread over (2 months)                                  Initial Survey Creation
                                                                                                                                                                                 $13,500       $13,500                                                                                                                                         $27,000
Development of web site for Participants to enter survey (spread over 6 months)                                                    Web site Development                          $5,500        $5,500         $5,500      $5,500     $5,500    $5,500                                                                                          $33,000
15 hours of Initial Physician Training to Understand Symtoms/Risk Factors of PFOA Exposure and Required Testing Protocols          Physician Training                             $4,500                                                                                                                                                        $4,500

On-going non-administration Fixed Fees
24 hours each Epidemiologist and one Clinician familiar with symtoms and risk factors of PFOA exposure (spread over 2
                                                                                                                                   Annual Survey and Website Modifications                                                                                                                    $8,100         $8,100                            $16,200
months)
160 hours of Data Analyst to review test results                                                                                   Data Scrubbing and Analysis                                                                                                    $16,000      $16,000                                                         $32,000
Hosting and ongoing Modifications to web site                                                                                      Web site hosting and maintenance
                                                                                                                                                                                                                                                                                                                                               $12,000
                                                                                                                                                                                  $1,000        $1,000        $1,000      $1,000     $1,000    $1,000    $1,000   $1,000       $1,000         $1,000         $1,000        $1,000
Data scrubbing and analysis by Epidemiologist/Clinician                                                                            Data Scrubbing and Analysis                    $1,000        $1,000        $1,000      $1,000     $1,000    $1,000    $1,000   $1,000       $1,000         $1,000         $1,000        $1,000              $12,000

CTIA Administration Variable Fees

# of active Participants x Monthly fee per Participant (includes integrated eligibility with claim system, incentive payments,
                                                                                                                                   Monthly Service Fee                            $4,250        $4,250        $4,250      $4,250     $4,250    $4,250    $4,250   $4,250       $4,250         $4,250         $4,250        $4,250              $51,000
provider claim payments, customer service, accounting, reporting, data repository and ongoing maintenance.
(hourly rates x # active Participants x average number of calls) / # of calls per hour spread over 3 months                        Scheduling Appointments for Testing            $4,800        $4,800        $4,800                                                                                                                           $14,400
airfare & lodging for 2 meetings @$1,600                                                                                           Travel Expense                                               $1,600                                                                         $1,600                                                           $3,200
 Semi Annual mailing to all participants regarding annual monitoring                                                               Communication Materials                        $8,000                                                                          $8,000                                                                       $16,000
(# of active Participants x average number of letters per active Participant x fee per letter spread over 6 months                 Confirmation Letters re scheduling              $945          $945          $945       $945       $945      $945                                                                                             $5,670
Postage for scheduling letters spread over 6 months                                                                                Postage                                         $221          $221          $221       $221       $221      $221                                                                                             $1,323
number of Participants x fee per ID card spread over 3 months                                                                      Participant ID Cards                           $1,000        $1,000        $1,000                                                                                                                            $3,000
                                                                                                                                   Fee for Survey Form not processed on
# active Participants this round x Manual entry rate x percent needing manual entry spread over 3 months                                                                          $4,000        $4,000        $4,000                                                                                                                           $12,000
                                                                                                                                   Web site
miscellaneous consulting and ad hoc queries/reports                                                                                Consulting and ad hoc reporting                $1,000        $1,000        $1,000      $1,000     $1,000    $1,000    $1,000   $1,000       $1,000         $1,000         $1,000        $1,000              $12,000

Claim Cost Variable Fees
                                                                                                                                   Biennial PFOA / PFAS Screening               $166,666.67   $166,666.67   $166,666.67                                                                                                                       $500,000
number of Participants x fee per survey spread over 3 months                                                                       Incentive Fee paid to Participants for
                                                                                                                                                                                $16,666.67     $16,666.67    $16,666.67                                                                                                                        $50,000
                                                                                                                                   completion of survey
number of Participants x participation percentage x fee per blood test spread over 3 months
                                                                                                                                   Incentive Fee paid to Participants for
                                                                                                                                                                                $16,666.67     $16,666.67    $16,666.67                                                                                                                        $50,000
                                                                                                                                   completion of blood test

                                                                                                                                   Children's Consultations & Survey
                                                                                            Children (age 0 - 11)                                                                $6,732.10     $6,732.10     $6,732.10                                                                                                                      $20,196.30
                                                                                                                                   Review
                                                                                                                                   Children's Consultations & Survey
                                                                                                                                                                                  $6,996        $6,996        $6,996                                                                                                                           $20,988
                                                                                                                                   Review
                                                                                            Children (age 12 - 17)
                                                                                                                                   Children's Blood Draw                           $308          $308          $308                                                                                                                               $925
                                                                                                                                   Children's Labs                                $3,976        $3,976        $3,976                                                                                                                           $11,927
                                                                                                                                   Adult's Consultations & Survey Review         $117,584      $117,584      $117,584                                                                                                                         $352,752
                                                                                               Adults age 18 +                                                                   $11,655       $11,655       $11,655                                                                                                                           $34,964
                                                                                                                                   Adult's Blood Draw and Handling
                                                                                                                                   Adult's Labs                                  $93,497       $93,497       $93,497                                                                                                                          $280,492

                                                                                                                                   Pregnancy Lab Test, Consultations, and
                                                                                                   Pregnant                                                                       $1,196        $1,196        $1,196                                                                                                                            $3,589
                                                                                                                                   Monitoring

                                                                                                                                                                        Total      $249,716     $238,816      $223,716    $13,916    $13,916   $13,916   $7,250   $31,250        $24,850        $15,350       $15,350        $7,250         $1,581,125




5/2/2018                                                                                                                         F:\CTIA\Bennington Medical Monitoring Plan\expert report docs\Revised 1st yr 4categories Budget                              F:\CTIA\Bennington Medical Monitoring Plan\expert report docs\Revised 1st yr 4categories Budget
                                                                                                     Case 5:16-cv-00125-gwc Document 237-17 Filed 02/14/19 Page 8 of 16

ASSUMPTIONS

                                                                                                                                                                  UCR            75th
Variable number of Participants                           1,000                                                                                                Geographic      percentile                                                          Total cost per Participant (Average)                         $1,581.13
                                                                   Percentage of Participants (Children age 0 - 11) per                                                           fees
                                                                                                                                                                multiplier
                                                                   VTDOH                                                7.40%
                                                                                                                                                                                                                             1,000
Monthly Administration Fee per Participant                $4.25    Cost of Children's Consultations                      $272.923                                 0.889              $307
                                                                                                                                                                                                                           Participant
                                                                                                                                                                                                                                                              Fixed Cost 1st year                                 $136.70
                                                                   Percentage of Participants (Children age 12 - 17)
Fee per letter sent to Participants                       $2.10                                                                                                                                                                 s                   Fixed Cost 2nd year per Participant                            $72.20
                                                                   per VTDOH                                             5.2%

                                                                   Cost of Children's Consultations                      $403.61                                  0.889              $454                                                       Annual Administration cost per Participant                        $118.59
Postage per letter                                        $0.49    Cost of Children's Blood Draw                         $17.78                                   0.889               $20                                                              Annual Claim cost per Participant                        $1,325.83
                                                                   Children's Lab Fees                                   $229.36                                  0.889              $258

                                                                                                                                                                                                                                            Total Cost                                   Participant Counts.
                                                                   Percentage of Participants (Adults age 18+) Per VTD 87.4%
                                                                                                                                                                                                                            Only 1st      Every Year
Scheduling calls hourly rate                             $80.00                                                                                                   0.889              $454                                                                   Variable     children age children age
                                                                                                                                                                                                                           year fixed       Fixed                                                              # adults
                                                                   Cost of Adult's Consultations                         $403.61                                                                                                                                             0-11         12-17
Average Scheduling calls per hour                         10.00    Cost of Adult's Blood Draw & Handling                 $40.01                                   0.889               $45                                     $64,500         $72,200       $1,444,425
                                                                   Cost of Adult's Labs                                  $320.93                                  0.889              $361                                                 $1,581,125.05                       74               52               874

Average number of scheduling calls per person             1.80     11 Pregnant Participants per Dr. Shepard              1.100%
Cost of mailing newsletter to all participants           $8,000    Cost of Consultations, Blood Pressure Monitor         $326.26                                  0.889              $367                                     Total Cost Children age 0 -11                   Total Cost Children age 12 -17
                                                                                                                                                                                                                            Only 1st      Every Year                       Only 1st        Every Year
Fee per ID card                                           $3.00    Hourly rates for Epidemiologist                       $375.00
                                                                                                                                                                                                                           year fixed       Fixed                         year fixed         Fixed
                                                                                                                                                                                                                                                            Variable                                           Variable
                                                                   Hourly rates for Clinician familiar with PFOA
                                                                                                                         $300.00                                                                                             4,773.00        5,342.80                         3,354.00        3,754.40
                                                                   exposure
Historical number of letters per active Participant       2.70     Hourly rates for Data Analyst                         $200.00                                                                                                         Per Child Cost*                                 Per Child Cost*
Fee to Develop Web site for recording Physician's Form
                                                         $33,000   PFOA/PFAS Biennial Testing Fee                        $500.00
per IOWEB quotation                                                                                                                                                                                                            $64.50          $72.20          $991.52         $64.50          $72.20            $1,369.34
Monthly Fee to maintain Web site, hosting and ongoing
                                                         $1,000                                                                                                                                                                                 $1,128.22                                           $1,506.04
modifications
Percentage of manual entry of survey data                 15%
Fee for each manual entry of survey form                 $80.00    Training fee hourly fee                               $300                                                                                                          Total Cost Adults
                                                                                                                                                                                                                            Only 1st      Every Year
Fee paid to Participants for completion of survey        $50.00
                                                                                                                                                                                                                           year fixed       Fixed
                                                                                                                                                                                                                                                            Variable

Fee paid to Participants for completion of blood tests   $50.00                                                                                                                                                               $56,373         $63,103

                                                                                                                                                                                                                                         Per Adult Cost
                                                                                                                                                                                                                              $64.50          $72.20         $1,483.13

                                                                                                                                                                                                                                               $1,619.83

                                                                                                                                                                                                                            Additional Fee for Participants More than 20
                                                                                                                                                                                                                                                                                                     $326.26
                                                                                                                                                                                                                                          Weeks Pregnant




5/2/2018                                                                                                               F:\CTIA\Bennington Medical Monitoring Plan\expert report docs\Revised 1st yr 4categories Budget   F:\CTIA\Bennington Medical Monitoring Plan\expert report docs\Revised 1st yr 4categories Budget
        Case 5:16-cv-00125-gwc Document 237-17 Filed 02/14/19 Page 9 of 16




              Exhibit E – Claim Cost Estimates By Participant Category

        CTIA prepared the following Claim Cost Estimates for Langrock-Davis in

order to arrive at a revised and corrected per Participant cost for the first year of the

Bennington Medical Monitoring Program.

Scope

        We defined the following four classes of Participants:

        • Adults (age 18 +);

        • Children

             o (age 0 -11);

             o (age 12 – 17); and

        • Pregnant Women (20+ weeks).

Methodology

Physicians’ Fee Reference as Source Documentation

        CTIA used the 2011 through 2017 Physicians’ Fee Reference® (PFR),

copyright © Yale Wasserman, DMD Medical Publishers Ltd., to source and

establish all quoted fees and referenced fee schedules. This widely recognized,

nationwide compendium of fees is based on public sources and independent

research. Fee information quoted in the PFR comes primarily from the Centers for

Medicare and Medicaid Services (CMS) Limited Data Set (LDS) Standard

Analytical Files for fiscal year 2014, which is the most recent year available. All
C:\Users\Sarah\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.Outlook\MM1H1SM1\Revised Exhibit E -
Claims Cost Estimate (JSW 5118).docx
        Case 5:16-cv-00125-gwc Document 237-17 Filed 02/14/19 Page 10 of 16




Current Procedural Terminology (CPT®) codes were sourced directly from the

American Medical Association (AMA).

         After deriving the appropriate source for the CPT codes needed to establish

the fees quoted, CTIA then selected the 75th Percentile PFR Fee Information as a

base.

Geographic Adjustment Factors

         CTIA used a Geographic Adjustment Factor (multiplier) of .889 to take labor

markets, cost-of-living and cost-of-practice or entity operations locality into

consideration when establishing fees. These national references are based on

government economic data.

         Using these benchmarks, we adjusted the 75th Percentile PFR Fee using the

set geographic adjustment factor to true-up for both market and certain non-market

conditions unique to medical services in and around Bennington, Vermont. The cost

of providing medical care in a rural setting is significantly lower than in major

metropolitan areas. Therefore, we selected the three digit 052 Zip Prefix from the

Geographic Multiplier (Appendix A of PFR), which allowed us to adjust the fees

specifically for the relative differences seen in medical practice costs in the

Bennington area.




C:\Users\Sarah\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.Outlook\MM1H1SM1\Revised Exhibit E -
Claims Cost Estimate (JSW 5118).docx
       Case 5:16-cv-00125-gwc Document 237-17 Filed 02/14/19 Page 11 of 16




Six-Year Cost Trend Analysis

        CTIA prepared a six-year cost trend analysis using the PFR from years 2011

through 2017. We provided this cost-trend analysis to Dr. Don Shepard for

informational purposes in forecasting the long-term costs associated with the

Bennington Medical Monitoring Program.

        Using our defined scope and methodology, we established the following cost

estimates for the four classes of Participants.

                                                                           Fee at 75th Percentile
                  Classes of Participants                                 multiplied by geographic
                                                                              multiplier (.889)
  Adults (age 18 +)
                                                 Consultations                         $403.61
                               Blood Draw and Handling                                 $40.01
                                                      Lab Tests                        $320.93
  Children (age 12 -17)
                                                 Consultations                         $403.61
                                                   Blood Draw                          $17.78
                                                      Lab Tests                        $229.36
  Children (age 0 -11)
                                                 Consultations                         $272.92
  Pregnant Women (20+ weeks)                                                           $326.26

        These totals by class were used as assumptions in the first year budget

forecast.




C:\Users\Sarah\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.Outlook\MM1H1SM1\Revised Exhibit E -
Claims Cost Estimate (JSW 5118).docx
                              Case 5:16-cv-00125-gwc Document 237-17 Filed 02/14/19 Page 12 of 16




                                               Biennial PFOA/PFAS Tests
                                                                                                             CPT
Description                         CPT Description                                               Type      Code     2017
PFAS Blood Level Assessment and     Organic acid; Perfluorobutanesulfonic Acid (as the linear
Monitoring: Diagnostic Testing: A   isomer); Perfluoroheptanoic Acid (as the linear isomer);
Perfluoroalkyl Substances blood     Perfluorohexanesulfonic Acid (as the linear isomer);
panel                               Perfluorononanoic Acid (as the linear isomer);
                                    Perfluorooctanesulfonic Acid (as the linear isomer);        Specialty
                                    Perfluorooctanoic Acid (as the linear isomer)               Lab         83921      $500

                                                                                                            Totals     $500




PFOA PFAS Testing                                                                                                             Page 1 of 5
                                             Case 5:16-cv-00125-gwc Document 237-17 Filed 02/14/19 Page 13 of 16




                                                                                     Minors Under Age 18
                                                                                                                                  CPT
Description                                  CPT Description                                                           Type      Code 2011 2012 2013 2014 2015             2016   2017
Provide each class member with an            Office consultations for a new or established patient, which            Physician   99243 $258 $258 $284 $284 $284              $290 $307
initial consultation with the Medical        requires these 3 key components: A detailed history; A detailed
Monitoring Program (MMP) physician in        examination; and Medical decision making of low complexity.
order to explain fully the health risks of   Counseling and/or coordination of care with other physicians,
their PFOA exposure and to explain the       other qualified health care professionals, or agencies are provided
intent and purpose of the MMP. (40           consistent with the nature of the problem(s) and the patient's
min)                                         and/or family's needs. Usually, the presenting problem(s) are of
                                             moderate severity. Typically, 40 minutes are spent face-to-face
                                             with the patient and/or family.
                                                                                                                                  Totals $258    $258 $284     $284 $284      $290 $307
                                                                                                                   Percentage of change         0.00% 9.15%   0.00% 0.00%    2.07% 5.54%
                                                                                                                                                                      Consultations $307
                                                                                                                                                                                    $307




Minors Age 0 -11                                                                                                                                                              Page 2 of 5
                                              Case 5:16-cv-00125-gwc Document 237-17 Filed 02/14/19 Page 14 of 16




                                                                                     Minors Under Age 18
Description                                                                                                                       CPT
                                             CPT Description                                                           Type      Code   2011   2012    2013   2014    2015   2016    2017
Provide each class member with an
initial consultation with the Medical        Office consultations for a new or established patient, which
Monitoring Program (MMP) physician in        requires these 3 key components: A detailed history; A detailed
order to explain fully the health risks of   examination; and Medical decision making of low complexity.
their PFOA exposure and to explain the       Counseling and/or coordination of care with other physicians,
intent and purpose of the MMP. (40           other qualified health care professionals, or agencies are provided
min)                                         consistent with the nature of the problem(s) and the patient's
                                             and/or family's needs. Usually, the presenting problem(s) are of
                                             moderate severity. Typically, 40 minutes are spent face-to-face
                                             with the patient and/or family.                                         Physician   99243 $258     $258   $284    $284   $284    $290   $307
Review and notify claimant of test
results within the normal limits (letter to
                                            Office or other outpatient visit for the evaluation and
claimant) or referral to non-program
                                            management of an established patient, which requires at least 2
physician for further evaluation and
                                            of these 3 key components: An expanded problem focused
possible treatment.
                                            history; An expanded problem focused examination; Medical
                                            decision making of low complexity. Counseling and coordination
                                            of care with other physicians, other qualified health care
                                            professionals, or agencies are provided consistent with the nature
                                            of the problem(s) and the patient's and/or family's needs. Usually,
                                            the presenting problem(s) are of low to moderate severity.
                                            Typically, 15 minutes are spent face-to-face with the patient
                                            and/or family.                                                           Physician   99213 $104     $107   $125    $131   $137    $140   $147
Venipuncture                                Collection of venous blood by venipuncture                               Physician   36415 $20       $20    $20     $21    $21     $20    $20
Thyroid TSH                                  Thyroid stimulating hormone (TSH)                                         Lab       84443 $105     $105   $108    $112   $115    $118   $118
Liver Enzyme and Function testing to
include: ALT, AST, GGT, direct bilirubin,    Hepatic function panel This panel must include the following:
and indirect bilirubin                       albumin (82040) bilirubin, total (82247) Bilirubin, direct (82248)
                                             Phosphatase, alkaline (84075) Protein, total (84155) Transferase,
                                             alanine amino (ALT) (SGPT) (84460) Transferase, aspartate amino
                                             (AST) (SGOT) (84450)                                                      Lab        80076 $64      $61   $61    $58   $56       $56  $53
Fasting Total cholesterol                    Cholesterol, serum or whole blood, total                                  Lab        82465 $33      $33   $37    $37   $37       $37  $37
Fasting LDL cholesterol                      Lipoprotein, direct measurement; LDL cholesterol                          Lab        83721 $60      $57   $57    $46   $46       $49  $50
                                                                                                                                  Totals $644   $641 $692    $689 $696      $710 $732
                                                                                                                   Percentage of change       -0.47% 7.37% -0.44% 1.01% 1.97% 3.01%
                                                                                                                                                                    Consultations $454
                                                                                                                                                                     Blood Draw    $20
                                                                                                                                                                        Lab Fees $258
                                                                                                                                                                                  $732




Minors age 12 -17                                                                                                                                                                    Page 3 of 5
                                                   Case 5:16-cv-00125-gwc Document 237-17 Filed 02/14/19 Page 15 of 16




                                                                                      Adults Age 18 and Above
Description                                                                                                                            CPT
                                               CPT Description                                                              Type      Code    2011   2012    2013   2014    2015   2016    2017
Provide each class member with an initial
                                               Office consultations for a new or established patient, which requires
consultation with the Medical Monitoring
                                               these 3 key components: A detailed history; A detailed examination;
Program (MMP) physician in order to
                                               and Medical decision making of low complexity. Counseling and/or
explain fully the health risks of their PFOA
                                               coordination of care with other physicians, other qualified health care
exposure and to explain the intent and
                                               professionals, or agencies are provided consistent with the nature of
purpose of the MMP. (40 min)
                                               the problem(s) and the patient's and/or family's needs. Usually, the
                                               presenting problem(s) are of moderate severity. Typically, 40 minutes
                                               are spent face-to-face with the patient and/or family.                     Physician   99243 $258      $258   $284    $284   $284    $290   $307
Review and notify claimant of test results
                                              Office or other outpatient visit for the evaluation and management of
within the normal limits (letter to claimant)
                                              an established patient, which requires at least 2 of these 3 key
or referral to non-program physician for
                                              components: An expanded problem focused history; An expanded
further evaluation and possible treatment.
                                              problem focused examination; Medical decision making of low
                                              complexity. Counseling and coordination of care with other physicians,
                                              other qualified health care professionals, or agencies are provided
                                              consistent with the nature of the problem(s) and the patient's and/or
                                              family's needs. Usually, the presenting problem(s) are of low to
                                              moderate severity. Typically, 15 minutes are spent face-to-face with the
                                              patient and/or family.                                                      Physician   99213 $104      $107   $125    $131   $137    $140   $147
Venipuncture                                  Collection of venous blood by venipuncture                                  Physician   36415 $20        $20    $20     $21    $21     $20    $20
Specimen handling                             Handling and/or conveyance of specimen for transfer from the office to
                                              a laboratory                                                                Physician   99000    $27     $27    $27     $27    $26     $25    $25
Other diagnostic tests: Urinalysis            Urinalysis, by dip stick or tablet reagent for bilirubin, glucose,
                                              hemoglobin, ketones, leukocytes, nitrite, pH, protein, specific gravity,
                                              urobilinogen, any number of these constituents; automated, with
                                              microscopy                                                                     Lab      81001 $30        $33    $35     $36    $37     $37    $37
Thyroid TSH                                   Thyroid stimulating hormone (TSH)                                              Lab      84443 $105      $105   $108    $112   $115    $118   $118
Liver Enzyme and Function testing to
include: ALT, AST, GGT, direct bilirubin, and Hepatic function panel This panel must include the following: albumin
indirect bilirubin                            (82040) bilirubin, total (82247) Bilirubin, direct (82248) Phosphatase,
                                              alkaline (84075) Protein, total (84155) Transferase, alanine amino (ALT)
                                              (SGPT) (84460) Transferase, aspartate amino (AST) (SGOT) (84450)               Lab        80076 $64      $61   $61    $58    $56      $56  $53
Creatinine                                    Creatinine; blood                                                              Lab        82565 $35      $35   $35    $28    $28      $28  $28
Fasting Total cholesterol                     Cholesterol, serum or whole blood, total                                       Lab        82465 $33      $33   $37    $37    $37      $37  $37
Fasting LDL cholesterol                       Lipoprotein, direct measurement; LDL cholesterol                               Lab        83721 $60      $57   $57    $46    $46      $49  $50
Uric Acid                                     Uric Acid; blood                                                               Lab        84550 $38      $35   $35    $35    $37      $37  $38
                                                                                                                                        Totals $774   $771 $824    $815 $824      $837 $860
                                                                                                                         Percentage of change       -0.39% 6.43% -1.10% 1.09% 1.55% 2.67%
                                                                                                                                                                          Consultations $454
                                                                                                                                                                 Blood Draw & Handling   $45
                                                                                                                                                                              Lab Fees $361
                                                                                                                                                                                        $860




Adults age 18 and above                                                                                                                                                                           Page 4 of 5
                                                         Case 5:16-cv-00125-gwc Document 237-17 Filed 02/14/19 Page 16 of 16




                                                                                         Pregnant
                                                                                                                 CPT
Description                            CPT Description                                                 Type     Code     2011    2012    2013    2014    2015    2016     2017


Pregnancy-induced Hypertension
Diagnostic Testing: Blood pressure
cuff for personal in-home blood
pressure monitoring for all program
participants who are pregnant and      Office consultations for a new or established patient, which
of 20 weeks gestation or more.         requires these 3 key components: A detailed history; A
MMP Physician Consultation for         detailed examination; and Medical decision making of low
each pregnant woman to review          complexity. Counseling and/or coordination of care with
risks for PIH and instructions for     other physicians, other qualified health care professionals,
Blood Pressure Cuff monitoring;        or agencies are provided consistent with the nature of the
breastfeeding; and TSH testing         problem(s) and the patient's and/or family's needs. Usually,
referral to claimant's OB. Letter to   the presenting problem(s) are of moderate severity.
be sent to OB with copy to             Typically, 40 minutes are spent face-to-face with the
claimant.                              patient and/or family.                                       Physician   99243     $258    $258    $284    $284    $284    $290      $307
Blood pressure cuff for personal in-
home blood pressure monitoring
for all class members who are
pregnant and of 20 weeks gestation     New automatic blood pressure monitoring device,
or more.                               including shipping to claimant's home                       Equipment     DME       $60     $60     $60     $60     $60     $60       $60

                                                                                                                Totals    $318    $318    $344    $344    $344    $350     $367
                                                                                                 Percentage of change            0.00%   7.56%   0.00%   0.00%   1.71%    4.63%




Pregnant                                                                                                                                                                 Page 5 of 5
